 1   DAYLE ELIESON
     United States Attorney
 2   JAMES E. KELLER
     Nevada State Bar #10636
 3   Assistant United States Attorney
     400 South Virginia Street, Suite 900
 4   Reno, Nevada 89501
     (775) 784-5438
 5   James.Keller03@usdoj.gov

 6   Attorneys for United States of America

 7                                    UNITED STATES DISTRICT COURT

 8                                          DISTRICT OF NEVADA

 9     UNITED STATES OF AMERICA,                            Case No. 3:18-CR-00017-RCJ-WGC

10                             Plaintiff,                   STIPULATION TO CONTINUE
                                                            SENTENCING HEARING
11               v.                                         (First Request)

12     JEREMY CLOUSE,

13                             Defendant.

14

15          IT IS HEREBY STIPULATED AND AGREED by and through DAYLE ELIESON, United

16   States Attorney for the District of Nevada, and JAMES E. KELLER, Assistant United States Attorney,

17   counsel for the United States of America, and LAUREN GORMAN, Esq., counsel for defendant Jeremy

18   Clouse, that the sentencing hearing currently scheduled for October 16, 2018, at 2:30 p.m., be vacated

19   and continued to October 30, 2018, at 10:30 a.m.

20          1.        The additional time requested by this Stipulation to Continue Sentencing Hearing is

21   reasonable pursuant to Fed.R.Crim.P. Rule 32(b)(2), which states that the “court may, for good cause,

22   change any time limits prescribed in this rule.”

23

24


                                                        1
 1            2.    The additional time is requested due to counsel for the government respectfully has a

 2   conflict with the current sentencing date, and this additional time will give the parties additional

 3   opportunity to file any memos, or documents, such as letters in support, relating to sentencing.

 4            3.    The parties agree to the continuance.

 5            4.    This Stipulation is made in good faith and with good cause, and not for the purposes of

 6   delay.

 7            DATED this 28th day of September, 2018.

 8   DAYLE ELIESON
     United States Attorney
 9

10   ____/s/ James E. Keller____________                          __/s/ Lauren Gorman_____________
     JAMES E. KELLER                                              LAUREN GORMAN
11   Assistant United States Attorney                             Counsel for Defendant

12

13                                                  ORDER

14            IT IS HEREBY ORDERED THAT, based upon the foregoing Stipulation by the parties, Fed. R.

15   Crim. P. 32(b),  and GOOD CAUSE APPEARING, the sentencing hearing currently scheduled for

16   October 16, 2018 at 2:30 p.m., be vacated and continued to October 30, 2018 at 10:30 a.m.

17

18            DATED ___________________
                     October 9, 2018

19

20                                                                ________________________________
                                                                  HON. ROBERT C. JONES
21                                                                UNITED STATES DISTRICT JUDGE

22

23

24


                                                            2
